Case 1:16-cr-00640-BMC Document 557 Filed 02/15/19 Page 1 of 5 PageID #: 7826

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALC/DCP/PTH                                         271 Cadman Plaza East
F. #2016R00505                                      Brooklyn, New York 11201

                                                    February 15, 2019

By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Mark Nordlicht et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                The government writes respectfully to move in limine to preclude the defendants
from making certain arguments, including in their opening statements, relating to alleged
government misconduct or assigning responsibility to the government or its investigation for the
demise of Platinum Partners Value Arbitrage Fund L.P. (“PPVA”), asking questions on cross-
examination of the government’s witnesses about those topics, or introducing evidence on those
topics at the upcoming trial in the above-captioned matter.

I.     Background

                On February 13, 2019, the defendant Mark Nordlicht produced to the government
a witness list and, later that evening, an amended witness list (collectively, the “Nordlicht
Witness List”). A number of the individuals on the Nordlicht Witness List are current Assistant
U.S. Attorneys in the Eastern District of New York—including one of the undersigned
prosecutors and the supervisor of the trial team—and their spouses. The Nordlicht Witness List
also includes a former U.S. Attorney, a former Assistant U.S. Attorney (the “former AUSA”)
who worked on this case, current colleagues of the former AUSA, and attorneys who previously
represented Nordlicht in this case. None of these individuals has any firsthand knowledge of the
facts of this case.1


       1
               Nordlicht also has included on his witness list more than one attorney who
previously represented him, as well as the attorney of at least one government witness. It is not
apparent for what purpose Nordlicht would seek to call these individuals at trial. Should it
become clear prior to the beginning of any defense case that Nordlicht’s purpose in calling such
Case 1:16-cr-00640-BMC Document 557 Filed 02/15/19 Page 2 of 5 PageID #: 7827



                The inclusion of these individuals on the Nordlicht Witness List is the defendants’
latest attempt in their long-running effort to make this case about purported government
misconduct rather than the defendants’ charged crimes. The Court has denied the defendants’
motion to dismiss Counts One through Five of the indictment on the basis of alleged violations
of Federal Rule of Criminal Procedure 6(e), and multiple subsequent motions for reconsideration
by the defendants (collectively, the “Leaks Motion”). See ECF Docket Nos. 516 & Electronic
Order dated Feb. 4, 2019.2 In addition, in a February 11, 2019 Order denying Nordlicht’s
motions to stay the trial, for a 60-day continuance, and to be severed from his co-defendants, the
Court stated that it “disagrees” that Nordlicht’s pending petition for a writ of mandamus “is
likely to succeed on the merits, for the reasons stated in the Court’s multiple denials of
Nordlicht’s motions for an evidentiary hearing on the purported grand jury leaks.” Order, dated
Feb. 11, 2019, ECF Docket No. 539, at 1. The Court further found that Nordlicht’s “intention to
conduct his own investigation of the alleged grand jury leaks that the Court and parties have also
addressed multiple times over the duration of this matter” was “not a basis to delay” trial. Id. at
2. The Court also has denied the defendants’ motions to dismiss the indictment on the basis of
allegations of government misconduct, including allegations relating to an ex parte application
and protective order relating to materials produced by cooperating witnesses, see Mem. & Order,
dated Jan. 16, 2019, ECF Docket No. 485, and subsequent motions for reconsideration by the
defendants (collectively, the “Government Misconduct Motions”), see Order, dated Jan. 28,
2019, ECF Docket No. 510.

                Having failed in their arguments to the Court, the defendants apparently now
intend to argue to the jury at trial that the government engaged in misconduct.3 With respect to
specific current or former Assistant U.S. Attorneys, such inflammatory arguments may include
not only complaints about alleged leaks, as detailed in the Leaks Motion, or post-indictment
conduct such as that alleged in the Government Misconduct Motions, but also accusations of
improper financial or other motivation in connection with the prosecution of the defendants in
this case. See, e.g., Defs.’ Amended Mot. for Evidentiary Hrg. Regarding Gov’t Leaks, ECF
Docket No. 495, at 10-11 (alleging that a former Assistant U.S. Attorney committed Rule 6(e)
violations “for his own publicity” and “to assist in his search for a private sector job”).

                Any such arguments to the jury would be manifestly improper and should be
precluded. “It is established Second Circuit law that allegations of prosecutorial misconduct are
properly directed to the judge, not the jury.” United States v. Dupree, 833 F. Supp. 2d 255, 270
(E.D.N.Y. 2011), vacated and remanded on other grounds, 706 F.3d 131 (2d Cir. 2013). This is
true both for charges of “outrageous government conduct” and “selective prosecution,” as well as

witnesses is one of the improper purposes discussed in this letter, the government respectfully
will seek to renew its arguments herein as to such witnesses at that time.
       2
                In the Leaks Motion, the defendants argued, among other things, that press
relating to the government’s investigation of Platinum, including its search of Platinum pursuant
to a search warrant on June 22, 2016, was responsible for the demise of PPVA and the decline in
value of some of PPVA’s positions.
       3
             In addition to the former AUSA, a former FBI supervisory special agent and
numerous reporters identified in the Leaks Motion were included on Nordlicht’s Witness List.
                                               2
Case 1:16-cr-00640-BMC Document 557 Filed 02/15/19 Page 3 of 5 PageID #: 7828



all other arguments “unrelated to factual innocence of the crime charged.” United States v.
Regan, 103 F.3d 1072, 1082 (2d Cir. 1997); see also United States v. Loera, No. 09-CR-0466
(BMC), 2018 WL 2744701, at *6 (E.D.N.Y. June 7, 2018) (“Any selective-prosecution argument
by defendant to the jury would therefore be improper.”); United States v. Stewart, No. 03-CR-
717 (MGC), 2004 WL 113506, at *1 (S.D.N.Y. Jan. 26, 2004) (“[A]ny evidence that raises
questions of prosecutorial bias . . . has no bearing on the issues properly before the jury”).

                Even if purported government misconduct were somehow relevant to defendants’
charged conduct—and it is not—any such relevance would be “far outweighed” by the extreme
prejudicial impact of such arguments, questioning on cross-examination of the government’s
witnesses or evidence introduced by the defendants. United States v. Malpeso, 115 F.3d 155,
163 (2d Cir. 1997) (affirming exclusion of evidence regarding misconduct by FBI agent on
investigative team). As the Second Circuit explained in Malpeso, “[t]he likely (and presumably
intended) effect of admitting evidence of the . . . issue would [be] to shift the focus away from
the relevant evidence of the defendants’ wrongdoing to the tangentially related misdeeds of” the
government. Id. “Such a diversion [would] not only risk[] needlessly delaying the trial, but
also [would] create[] the very real possibility that the jury would improperly discredit the
government’s case in reaction to” the allegations. Id.

                It is also well established that a “defendant who wishes to call a prosecutor as a
witness must demonstrate a compelling and legitimate reason to do so.” Regan, 103 F.3d at
1083; United States v. Tarantino, 617 F. App’x 62, 66 (2d Cir. 2015) (same); United States v.
Gasperini, No. 16-CR-441 (NGG), 2017 WL 3115706, at *3 (E.D.N.Y. July 20, 2017) (same);
United States v. Sattar, 314 F. Supp. 2d 279, 315 (S.D.N.Y. 2004) (same), aff’d sub nom. United
States v. Stewart, 590 F.3d 93 (2d Cir. 2009). The defendants have not offered, and indeed
could not offer, any such “compelling” or “legitimate” reasons to call current or former
prosecutors in this case as witnesses, let alone their spouses. Indeed, given the well-established
limits on calling such witnesses, there is no basis to include them on the Nordlicht Witness List.

              Accordingly, the government respectfully requests that the defendants be
precluded from making any arguments to the jury relating to any alleged government
misconduct, cross-examining government witnesses on those subjects at trial, or introducing
evidence on those subjects. Further, the government respectfully requests that defendants be




                                                3
Case 1:16-cr-00640-BMC Document 557 Filed 02/15/19 Page 4 of 5 PageID #: 7829




precluded from calling as witnesses any of the individuals highlighted on Exhibit A, which is
attached hereto under seal,4 without first proffering a legitimate reason for doing so.5




       4
                The government respectfully requests that Exhibit A to this letter—the Nordlicht
Witness List—be filed under seal. As an initial matter, the government is sensitive to the need
to minimize the amount of information in a criminal case that is filed under seal. See, e.g.,
United States v. Aref, 533 F.3d 72, 83 (2d Cir. 2008); Lugosch v. Pyramid Co., 435 F.3d 110,
119-20 (2d Cir. 2006). However, sealing is warranted in this case in order to protect the privacy
interests of the proposed witnesses listed on the Nordlicht Witness List. See United States v.
Amodeo, 71 F.3d 1044, 1050-51 (2d Cir. 1995) (privacy interests of third parties may be
compelling reason justifying sealing). Under these circumstances, the government’s
countervailing interests in the privacy of those individuals outweigh the public’s qualified right
to access. As the facts set forth above provide ample support for the “specific, on the record
findings” necessary to support sealing, Lugosch, 435 F.3d at 120, the government respectfully
requests that the Court record those findings and file Exhibit A to this letter under seal.
       5
                The government previously argued the irrelevance and high risk of prejudice of
the defendants’ anticipated arguments placing responsibility for PPVA’s downfall and the
diminution in value of some of its positions on the government’s investigation. See Gov’t’s
Pretrial Mots., dated Nov. 21, 2018, ECF Docket No. 446, at 3-4, 6-8 (explaining “minimal”
probative value of such arguments and evidence, and arguing that “the defendants’ attempt to
blame the demise of PPVA on the government’s investigation of Platinum or press about that
investigation would prejudice the government substantially and result in a distracting and unduly
prejudicial mini-trial” and, “[a]ccordingly, the introduction of any such defense arguments,
cross-examination or evidence at trial would violate Rule 403.”); see also id. at 4 n.3 (explaining
how Nordlicht has conflated articles or alleged leaks relating to the U.S. Securities and Exchange
Commission’s investigation with publicity relating to the government’s investigation, and how
evidence, arguments and cross-examination relating to the effects of any such publicity,
whatever its content, are irrelevant and fail Rule 403’s balancing test). The government
respectfully renews those arguments, which were not addressed by the Court’s previous order on
the parties’ motions in limine. See Order dated Jan. 8, 2019, ECF Docket No. 479 at 1-2.
                                                  4
Case 1:16-cr-00640-BMC Document 557 Filed 02/15/19 Page 5 of 5 PageID #: 7830



                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                          By:    /s/
                                                Alicyn L. Cooley
                                                David C. Pitluck
                                                Patrick T. Hein
                                                Assistant U.S. Attorneys
                                                (718) 254-6389/6108/6284

cc:   Clerk of the Court (BMC) (by ECF)
      Defense counsel (by ECF)




                                            5
